DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 4-5, 7-8, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
The claims are directed at methods and apparatus and therefore are directed at one of the four statutory categories
Step 2A prong 1
Prong 1 requires the Examiner to determine whether the claims recite an abstract idea that fall under one of the following four categories: a) mathematical concept, b) certain methods of organizing human activity, c) mental process, or d) other abstract ideas such as an idea of itself. 
The claim limitations in the abstract idea have been highlighted in bold below; the remaining limitations are "additional elements."
Specifically representative Claim 1 recites:
A process for calibrating an object under test, the process comprising: 
providing a plurality of calibration masters by means of a calibration system (abstract; mental processes, judgement; insignificant extrasolution activity and not significantly more for the same reason), 
each calibration master in the plurality of calibration masters indicating: 
an assigned object under test (abstract; mental process, judgement by user; also does not add significantly more because this represents extrasolution activity), 
a calibration process designated for the assigned object under test and including at least one calibration value (abstract; mental process, judgement by user; also does not add significantly more because this represents extrasolution activity); and 
a quantity to be measured for the assigned object under test selecting a calibration master to which the assigned object under test is assigned (abstract; mental process, judgement by user; mathematical concepts, and/or mathematical calculations; also does not add significantly more because this represents extrasolution activity);  
defining requirements for calibrating the assigned object under test system (abstract; mathematical concepts, and/or mathematical calculations; in the event applicant disagrees, Examiner believes this can also be considered insignificant extrasolution activity, and therefore does not integrate other abstract limitations into a practical application, nor amount to significantly more than the judicial exceptions).
the requirements comprising: 
a process for calculating a proximity of measured values of the quantity to be measured with respect to each calibration value and/or a measurement uncertainty (abstract; mathematical concepts, mathematical calculations); and 
a specification assigned to the calibration value, the specification being determined with respect to the assigned object under test (abstract; mental process, judgement by user); 
defining a test equipment appropriate for the quantity to be measured (abstract; mental process, judgement by user); 
producing quantities to be measured for each calibration value by use of the test equipment (abstract; mathematical concepts, and/or mathematical calculations): 
transferring each of the quantities to be measured from the test equipment to the assigned object under test, wherein the assigned object under test produces measured values in response to each of the transferred quantities to be measured (abstract; mathematical concepts, mathematical calculations); 
acquiring each of the produced measured values by means of the calibration system ascertaining a proximity of each measured value with respect to the specification by means of the calibration system using a proximity calculation process in order to verify if each of the measured values is covered by the specification (abstract; mathematical concepts, mathematical calculations), 
wherein for each measured value, the proximity calculation process is performed after acquiring the measured value (abstract; mathematical concepts, mathematical calculations); 
performing conformity tests on each measured value (abstract; mathematical concepts, mathematical calculations); 
determining by means of the calibration system and based on the conformity tests performed, if or if not the conformity tests on each measured value has been successful (abstract; mathematical concepts, mathematical calculations); and 
performing, by means of the calibration system, a plausibility check to verify if or if not the calibration of the assigned object under test may be definitely approved (abstract; mental process, judgement; mathematical concepts, mathematical calculations).
Regarding Claim 18, the limitations of this claim are abstract and/or qualify as insignificant extra solution activity for the reasons given next to bolded portions of Claim 1, above.
The highlighted portion of the claim constitutes an abstract idea because it is analogous to other ideas identified as abstract in court decisions.
See MPEP 2106.04(B) which has distilled some concepts that the courts have deemed ineligible. Each limitation above, where noted, is analogous to subject matter deemed an abstract idea in previous court decisions as mental processes that can be performed in the human mind (MPEP 2104.04(B)(iii).
The claims at issue can be summarized, where noted, as concepts that can be performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions (see CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011); Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972); Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965).  Notably, in Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120 USPQ2d 1473, 1480-81 (Fed. Cir. 2016), the court disagreed, because it interpreted the claims as encompassing nothing other than pure mental steps (and thus falling within an abstract idea grouping) because the claims did not include any limitations requiring computer implementation.  The court held that the claims were directed to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes can be performed by humans with the assistance of physical aids such as pens or paper. 
See MPEP 2106.04(B) which has distilled some concepts that the courts have deemed ineligible. Each limitation above is analogous to subject matter deemed an abstract idea in previous court decisions as collecting, displaying, and manipulating data (MPEP 2104.04(B)(i) and collecting information, analyzing it, and displaying certain results of the collection and analysis (MPEP 2104.04(B)(ii).
The claims at issue can be summarized, where noted as merely mathematical concepts and calculations, as collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group v. Alstrom, 2015-1778). Both cases are highly relevant and also very recent. Information as such is an intangible. See Microsoft Corp. v. AT & TCorp., 550 U.S. 437,451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340F.3d 1367, 1372 (Fed. Cir. 2003). See also the seminal case of Parker v. Flook, 437 U.S. 584, where the Supreme Court found that mere post-solution activity (such as the natural output of a mathematical algorithm) does not make the ineligible eligible. The CAFC has treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349;... In a similar vein, the Court has treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc'ns, 823 F.3dat 613;. . . And the Court has recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776F.3dat 1347.
Step 2A prong 2
Under prong 2 Examiner is to determine whether the additional elements integrate the abstract idea into a practical application. In order to do this Examiner must identify whether there are additional elements and evaluate whether those additional elements individually and in combination integrate the abstract idea into a practical application.
In this case, there are no additional elements aside from describing the gathered data.  The only elements of claim 1 are directed towards gathering and manipulation of data and/or mental processes and no result is discussed.  Without a result there can be no practical application of the algorithm of claim 1.
Courts have determined that elements including sensors, processors and memory do not cause a Claim having an abstract idea to be directed at more than the abstract idea. For example. Courts have declined to find significantly more than an abstract idea in claims involving receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto.
LLC, 823 F.3d 607, 610,118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359,1363,115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLCv. Hotels.com, L.P., 773 F.3d 1245,1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014)
Also, Courts have declined to find significantly more than an abstract idea in claims involving performing repetitive calculations, Flook, 437 U.S. at 594,198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266,1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.").
Furthermore, as stated above, the act of repair and maintenance is wholly unrelated to the abstract idea/algorithm. In Diehr, the abstract algorithm was tied into a practical application because the rubber that was manufactured had characteristics (the degree of cure) that was determined by the algorithm. In this case, the algorithm has no effect on the repair, aside from merely flagging the need for repair, much more analogous to the alarm limit in Flook.
Step 2B
In step 2B Examiner must determine whether the additional elements are well-understood, routine, and conventional. Examiner must do this consistent with the Berkheimer Memo.
The Berkheimer Memo describes "an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in the MPEP’s noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo at 3-4.
As mentioned above, there are no additional elements in claim 1 aside from the recitation of the algorithm, performative mental processes, and the data gathered and manipulated.
As such, there are no additional elements to be considered individually and in combination with the other claim elements, and therefore cannot make the claim as a whole significantly more than the abstract idea itself. Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.  
Stated simply, nothing in claims 1 and 18 form a nexus between the algorithm and a calibration system or process.  Claims 4-8 and 19-23 do not include any limitations to cause the claims to be directed at more than the abstract idea. Claims 9 and 13-17 contain sufficient elements to create a nexus between the abstract idea and a practical use.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-9, and 13-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casto et al. (USPG Pub. No.: US 2008/0312861).
Regarding Claims 1 and 18, Casto teaches a process and a system for calibrating an object under test (figure 82, 10), the process comprising: 
providing a plurality of calibration masters by means of a calibration system ([0039] discusses a page with calibration masters for the calibration program 10), 
each calibration master in the plurality of calibration masters indicating: 
an assigned object under test (discussed in [0037]), 
a calibration process designated for the assigned object under test and including at least one calibration value (figure 81, 206); and 
a quantity to be measured for the assigned object under test selecting a calibration master to which the assigned object under test is assigned (figures 1-79, e.g. figure 79); 
defining requirements for calibrating the assigned object under test (figures 1-79), 
the requirements comprising: 
a process for calculating a proximity of measured values of the quantity to be measured with respect to each calibration value and/or a measurement uncertainty [0079]; and 
a specification assigned to the calibration value, the specification being determined with respect to the assigned object under test (shown throughout figures 1-79, e.g. figure 79); 
defining a test equipment appropriate for the quantity to be measured (figures 1-79, e.g. figure 60-61 shows defining test equipment); 
producing quantities to be measured for each calibration value by use of the test equipment (figures 1-79, e.g. figure 79 shows quantities to be measured as a requirement): 
transferring each of the quantities to be measured from the test equipment to the assigned object under test, wherein the assigned object under test produces measured values in response to each of the transferred quantities to be measured (shown in figure 81): 
acquiring each of the produced measured values by means of the calibration system ascertaining a proximity of each measured value with respect to the specification by means of the calibration system using a proximity calculation process in order to verify if each of the measured values is covered by the specification (figs. 81-82 and [0077]-[0082]), 
wherein for each measured value, the proximity calculation process is performed after acquiring the measured value (figs. 81-82 and [0077]-[0082]): 
performing conformity tests on each measured value; determining by means of the calibration system and based on the conformity tests performed, if or if not the conformity tests on each measured value has been successful (discussed in [0079]-]0080]); and 
performing, by means of the calibration system, a plausibility check to verify if or if not the calibration of the assigned object under test may be definitely approved (discussed in [0079]-[0080]). 
Regarding Claim 9, Casto teaches a non-transitory computer readable medium storing instructions (figure 82, program 10 and figures 1-79 also disclose a computer program, or readable medium, for storing instructions) that, when executed by one or more processors of a computer (seen in figures 80-82, in which multiple processing analysis tools are disclosed, including computer 52 of figure 80), cause the computer to perform operations comprising:
providing a plurality of calibration masters by means of the computer ([0039] discusses a page with calibration masters for the calibration program 10), each calibration master in the plurality of calibration masters indicating: 
an assigned object under test (discussed in [0037]); 
a calibration process designated for the assigned object under test and including at least one calibration value (figure 81, 206); and 
a quantity to be measured for the assigned object under test (figures 1-79, e.g. figure 79); 
selecting a calibration master to which the assigned object under test is assigned (figures 1-79, e.g. figure 79); 
defining requirements for calibrating the assigned object under test (figures 1-79), the requirements comprising: 
a process for calculating a proximity of measured values of the quantity to be measured with respect to each calibration value and/or a measurement uncertainty (see [0079]); and 
a specification assigned to the calibration value, the specification being determined with respect to the assigned object under test (shown throughout figures 1-79, e.g. figure 79); 
defining a-test equipment appropriate for the quantity to be measured (figures 1-79, e.g. figure 60-61 shows defining test equipment);  
ESZ.P001Page 5 of 12App. No.: 16/687,541producing quantities to be measured for each calibration value by use of the test equipment (figures 1-79, e.g. figure 79 shows quantities to be measured as a requirement); 
transferring each of the quantities to be measured from the test equipment to the assigned object under test, wherein the assigned object under test produces measured values in response to each of the transferred quantities to be measured (shown in figure 81); 
acquiring each of the produced measured values by means of the computer (figs. 81-82 and [0077]-[0082]); 
ascertaining a proximity of each measured value with respect to the specification by means of the computer using a proximity calculation process in order to verify if each of the measured values is covered by the specification, wherein for each measured value, the proximity calculation process is performed after acquiring the measured value (figs. 81-82 and [0077]-[0082], in which the differences in measured values are compared); 
performing conformity tests on each measured value (discussed in [0079]-]0080]); 
determining by means of the computer and based on the conformity tests performed, if or if not the conformity tests on each measured value has been successful (discussed in [0079]-]0080]); and 
performing, by means of the computer, a plausibility check to verify if or if not the calibration of the assigned object under test may be definitely approved (discussed in [0079]-[0080]).  
Regarding Claim 4, 13, and 19, Casto teaches the process of claim 1, the non-transitory computer readable medium of claim 9, and the calibration system of claim 18, respectively, wherein the requirements further comprise: 
test equipment requirements which are provided by the test equipment (see [0074]-[0080]), 
the test equipment requirements providing a suitability of the test equipment regarding at least one of, the calibration value, a measurement uncertainty, or a site for performing the calibration process (see [0074]); 
a choice of suitable test equipment for providing the quantity to be measured ([0074]-[0077] and figures 59-70); 
a decision rule for conformity testing (see [0074]-[0080] and [0266]); and 
a risk evaluation process for measured values regarding the measurement uncertainty (discussed in [0254]).  
Regarding Claim 5, 14,  and 20, Casto teaches the process of claim 4, the non-transitory computer readable medium of claim 19, and the calibration system of claim 18, respectively, wherein the computer performs a method for calculating measurement uncertainties (see [0074]-[0080]), and 
wherein the executed instructions cause the computer to perform further operations comprising (see [0074]-[0080]): 
ascertaining respective measurement uncertainties of the measured values using the method of calculating measurement uncertainties by use of the computer (see [0074]-[0080]); 
ascertaining respective risks for the acquired measured values by use of the computer (see [0074]-[0080]); and 
evaluating at least one of the respective ascertained measurement uncertainties, or the respective ascertained risks according to selected compliance criteria (see [0074]-[0080]).  
Regarding Claim 6, 15 and 21, Casto teaches the process of claim 1, the non-transitory computer readable medium of claim 9, and the calibration system of claim 18, respectively, wherein: at least one previous calibration of the assigned object under test exists (see [0074]-[0080]); and when using the at least one previous calibration (see [0074]-[0080]), a drift report is produced by a comparison with a current calibration of the assigned object under test (see [0269]).  
Regarding Claim 7, 16, and 22, Casto teaches the process of claim 1, the non-transitory computer readable medium of claim 9, and the calibration system of claim 18, respectively, wherein a proximity calculation, risk ascertainment, risk evaluation, and conformity test are performed for each measured value after acquiring the measured value and before another measured value is acquired (disclosed in figure 81 and see [0074]-[0080]; also see [0254]-[0266])).  
Regarding Claims 8, 17, and 23, Casto teaches the process of claim 1, the non-transitory computer readable medium of claim 9, and the calibration system of claim 18, respectively, wherein the computer, process, and system, further provide indications comprising: 
at least one tool for performing the calibration process (see figure 80 in which there are multiple tools for this purpose; also see [0074]-[0080]); 
at least one ambient condition for performing the calibration process (see figures 1-79, for example figure 79 which shows a multitude of ambient conditions); 
a site for performing the calibration process (see figure 80); 
at least one measurement uncertainty (see [0079]); 
at least one test equipment suitable for providing the indicated quantity to be measured (seen in figure 80); 
a completeness of translations (see [0034] and see [0074]-[0080]);  
ESZ.P001Page 7 of 12App. No.: 16/687,541authorizations of persons responsible for executing approval [0271]; 
changes in series of measurements if a results report exists that has not been approved yet (see [0270]-[0277]); 
completeness of demands from the calibration master (figures 80-83 and see [0270]-[0277]); and 
evaluation according to selected compliance criteria [0270]; 
wherein at least one of the conformity test, the plausibility test, or the conformity evaluation will be performed by taking into account at least one of the indications (see [0270]-[0277]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852